COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 Alcantar Enterprises, LLC d/b/a Alcantar      §              No. 08-14-00165-CV
 Apartments,
                                               §                 Appeal from the
                      Appellant,
                                               §               327th District Court
 v.
                                               §            of El Paso County, Texas
 Carlos Gallegos and Luz Maria Rivas,
 Individually and as Next Friends of           §             (TC# 2011-DCV05300)
 Jennifer Gallegos and Ashley Gallegos,
 Minors,                                       §

                      Appellees.               §

                                              §
                                            ORDER

       The Court GRANTS the Appellees’ third motion for extension of time within which to

file the brief until February 24, 2015. NO FURTHER MOTIONS FOR EXTENSION OF

TIME TO FILE THE APPELLEES’ BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. John P. Mobbs, the Appellees’ attorney, prepare the

Appellees’ brief and forward the same to this Court on or before February 24, 2015.

       IT IS SO ORDERED this 26th day of January, 2015.

                                                   PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.